DETAILED ACTION
This communication is in response to U.S. Application No. 16/269268 filed on April 05, 2022. 


Allowable Subject Matter
	Claims 21-32 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance:  
In response to the Applicants filed response on April 05, 2022, claims 21-32 were searched upon and Examiner concludes the Bakalash et al. U.S. Patent No. 2008/0021864 (herein as ‘Bakalash’) and further in view of Konik Prior Art et al. U.S. Patent Application Publication No. 2014/0324874 (herein as ‘Konik’) in combination with Vierich et al. U.S. Patent No. 7,243,106 (herein as ‘Vierich’) do not teach the claimed limitations.  None of the references made of record teach the limitations made in claims 21-32. 
Furthermore, the prior art made of records does not teach or fairly suggest the combination of elements.  

Noted is the argument on the allowable subject matter is based on the precise process and procedure that is performed by the apparatus which is identified as

“a computer implemented method for database hierarchy-independent data drilling comprising: (a) accessing a database comprising:(1) a first data structure comprising definitions of at least two data sets, wherein a definition of a data set comprises an identifier of the data set and a name of the data set, wherein the identifier is uniquely associated with the name and wherein the name is not a parent or child of the identifier, (2) a second data structure comprising definitions of relations of the at least two data sets, wherein a definition of a relation comprises a unique identifier of the relation and a name of the relation, wherein a relation is a type of logical path between two data sets, and wherein the name of the relation is not a parent or child of the identifier of the relation, and (3) a third data structure comprising definitions of set relations between the at least two data sets, wherein a definition of a set relation associates a unique identifier of a relation, from the second data structure, to the respective identifiers of two data sets from the first data structure, wherein a given row of the third data structure comprises the two identifiers of the two data sets from the first data structure, and wherein the two data sets from the first data structure are not a parent or child of the unique identifier of the relation, wherein all data sets in the first data structure are hierarchy independent such that a set relation is capable of associating a unique identifier of a relation to the respective identifiers of any two data sets of all of the data sets; (b) setting a selected identifier from the first data structure as a current data drilling state; (c) presenting one or more data sets related to the current data drilling state to a user on a graphical user interface, wherein the one or more data sets related to the current data drilling state are identified by identifying definitions of set relations comprising the selected identifier using the third data structure, wherein the one or more data sets include a second data set; (d) receiving, from the user, a selection of the second data set from the one or more data sets; and (e) using the definitions of the relations in the second data structure to identify a hierarchy-independent relation between the current data drilling state and the second data set.” 

The highlighted subject matter is a feature that distinguishes the claimed invention from the prior art of Bakalash et al. U.S. Patent No. 2008/0021864 (herein as ‘Bakalash’) and further in view of Konik Prior Art et al. U.S. Patent Application Publication No. 2014/0324874 (herein as ‘Konik’) in combination with Vierich et al. U.S. Patent No. 7,243,106 (herein as ‘Vierich’) do not teach the claimed limitations and 35 U.S.C. 103 (a) rejection. In particular the claimed invention does not teach the three data structures that are associated with each other using definition and relations in a way to search for content in an hierarchy independent manner.

Based on the subject matter as amended and incorporated, Examiner is persuaded that the cited reference does not fairly teach or suggest the subject matter described by the combined limitations as highlighted above and further detailed in each of the independent claims 21-32.

A recently update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) do not fairly teach or suggest teaching of the subject matter as described by the combined limitations as highlighted above in each of the independent claims 21-32.

After a search and thorough examination of the present application and in light of the prior art made of records, claims 21-32 (renumbered as 1-12) are allowed.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	The terminal disclaimer filed disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/   April 30, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159